Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of Group I, claims 1-3, 5, 7-9, 12, 13, 15, 17-22, 29-32, 44, and 45, in the reply filed on 10/20/2021 is acknowledged.

Claims 1-3, 5, 7-9, 12, 13, 15, 17-22, 29-32, 34-36, 39-41, 44-46, 48, and 50-52 are pending.
Claims 34-36, 39-41, 46, 48, and 50-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2021.
Claims 1-3, 5, 7-9, 12, 13, 15, 17-22, 29-32, 44, and 45 are under examination on the merits.

Objection to the Claims
	Claims 17-22, 29, and 30 are objected to for reciting Figure 3, Figure 13, and Figure 1B. According to MPEP 2173.05(s), “[w]here possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table ‘is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).” In the instant case SEQ ID NO(s) that define the claimed VHs and VL could easily be incorporated into the claims to define the invention. Appropriate correction is required. 

Claim Rejections
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7-9, 12, 13, 15, 17-22, 29-32, 44, and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 	
Claim 1 is drawn to an antibody or a variant of said antibody that maintains the binding specificity of the antibody, wherein said antibody comprises a variable domain that binds to a protein of the CD28 family, such as PD-1, and a variable domain that binds to a protein of the B7 family, such as PD-L1, wherein the binding of the variable domain that binds to the extracellular region of PD-1 blocks the binding of PD-1 to PD-L1. Applicant has disclosed various heavy chain variable regions (VHs) that are comprised within anti-PD-1 antibodies, see, for example, claim 17, as well as various VHs that are comprised within anti-PD-L1 antibodies, see, for example, claim 20. Figure 1B discloses a common light chain variable region (VL), but it is not clear from the specification whether the VL in Figure 1B may be paired with the disclosed anti-PD-1 and anti-PD-L1 VH regions to yield functional antigen-binding regions. Even if it were clear from the specification that the VL in Figure 1B may be paired with the disclosed anti-PD-1 and anti-PD-L1 VH regions to yield functional antigen-binding regions, claim 1 is drawn to a genus of antibodies or a variant of said antibody that maintains the binding specificity of the antibody, and absent empirical determination, one skilled in the art would be unable to determine whether a particular variant of an antibody, which encompasses antibody variants with 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. In the instant case, Applicant has not described any variants of an antigen-binding regions that bind a protein of the CD28 family, such as PD-1, or a protein of the B7 family, such as PD-L1. As such the specification has not adequately described a representative number of species comprised within the claimed genus. The specification also fails to provide relevant, identifying characteristics for the genus of antibody variants claimed. This issue may be remedied by removing the recitation of “a variant of said antibody that maintains the binding specificity of the antibody.”
Further at issue with claim 1 is the recitation of a variable domain that can bind to a protein of the CD28 family and a variable domain that can bind to a protein of the B7 family. This recitation encompasses a) traditional antigen-binding domains that comprise a VH and a VL as well as b) single-domain antibodies, which are single monomeric antibody variable domains that are capable of binding antigen, see, for example, p. 67 and 68 of the specification. The Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. In the instant case, Applicant has not disclosed any species within the genus of single-domain antibodies which bind a protein of the CD28 family or a protein of the B7 family, and therefore a representative number of species have not been adequately described. The specification further fails to disclose relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the genus of single-domain antibodies which bind a protein of the CD28 family or a protein of the B7 family. Accordingly given the high level of unpredictability in the art and given the lack of particularity with which single-domain antibodies which bind a protein of the 
Claim 9 is drawn to an antibody that comprises a variable domain that binds to a protein of the CD28 family, such as PD-1, and a variable domain that binds to a protein of the B7 family, such as PD-L1, wherein the binding of the variable domain that binds to the extracellular region of PD-1 blocks the binding of PD-1 to PD-L1, and wherein, for example, said antibody is able to activate T cells in an antigen-specific CD4+ T cell assay more strongly than benchmark antibody 5C4 or benchmark antibody YW243.55.S70 or a combination of benchmark antibodies 5C4 and YW243.55.870; and/or that has a stronger CD4+ T cell activation potential in a mixed lymphocyte reaction (MLR) assay as compared to benchmark antibody 5C4 or benchmark antibody YW243.55.S870. One skilled in the art would appreciate that different combinations of anti-PD-1 and anti-PD-L1 antigen-binding regions will demonstrate a range of T cell activation potential. While some anti-PD-1 and anti-PD-L1 antigen-binding region combinations would be expected to strongly activate T cells, other combinations would be expected to demonstrate poor T cell activation potential. Absent empirical determination one skilled in the art would be unable to readily envision whether a particular anti-PD-1 and anti-PD-L1 antigen-binding region combination is capable of demonstrating improved T cell activation when compared to the benchmark antibodies 5C4 and YW243.55.S870.
D) of lower than or equal to 4.27 nM, preferably of lower than or equal to 1.31 nM, preferably of lower than or equal to 1.27 nM, as measured by SPR. One skilled in the art would appreciate that different anti-PD-L1 antigen-binding regions will demonstrate a range of KD values, and absent empirical determination one skilled in the art would be unable to readily envision whether a particular anti-PD-L1 antigen-binding region has a KD in the claimed range.
Claim 15 is drawn to an antibody that comprises a variable domain that binds to a protein of the CD28 family, such as PD-1, and a variable domain that binds to a protein of the B7 family, such as PD-L1, wherein the binding of the variable domain that binds to the extracellular region of PD-1 blocks the binding of PD-1 to PD-L1, and wherein the variable domain that binds an extracellular part of PD-1 is defined as a variable domain that when in a bivalent monospecific antibody format that comprises two of said variable domains that bind PD-1, inhibits PD-1/PD-L1 mediated inhibition of T cell receptor mediated activation of a Jurkat cell in a range of 20-150% when compared to the inhibition obtained with the antibody Nivolumab on a Jurkat cell; and/or wherein the variable domain that binds an extracellular part of PD-L1 is defined as a variable domain that when in a bispecific antibody that has a second variable domain that binds an irrelevant antigen such as Tetanus Toxoid, provides the bispecific antibody with a Kd of 0.1-14 nM for PD-L1 binding (as measured by biacore). Absent empirical determination one skilled in the art would be unable to readily envision whether a particular anti-PD-1 antigen-binding 
Claims 17-19 recite an antibody capable of binding to PD-1, wherein said antibody comprises a variable domain that binds to PD-1, wherein said variable domain comprises a VH (or CDRs comprised within said VH) from one of various recited VHs (MF6076, MF6236,…). One skilled in the art would be unable to readily envision the amino acid sequences of VL regions that could be paired with the recited VHs such that the resultant VH/VL pair forms an antigen-binding site capable of binding PD-1. Additionally claim 17 recites an antibody capable of binding to PD-1, wherein said antibody comprises a VH CDR3 from one of various recited VHs (MF6076, MF6236,…), and claim 19 encompasses an antibody capable of binding to PD-1, wherein said antibody comprises a variable domain that binds to PD-1, wherein said variable domain comprises VH CDR variants from one of various recited VHs (MF6076, MF6236,…). It is noted that the specification does not disclose relevant, identifying characteristics of heavy chain CDR region amino acid sequences (or combinations thereof) that confer upon an antibody the ability to bind PD-1, because the instant specification does not provide structural antibody features that correlate with a functional ability to bind PD-1. To elaborate on why the claimed antibodies lack adequate written description, Mariuzza (Annu. Rev. Biophys. Biophys. Chem., 16: 139-159, 1987) reviews the structural basis of antigen-antibody recognition and teach that naturally occurring conventional antibodies comprise two polypeptides, the so-called light and heavy chains. The antigen-combining site of an antibody is a three-dimensional structure that fully comprises six CDRs, three each from the light and heavy chains. The amino acid sequences of the CDRs are hypervariable, as the amino acid residues contained within the CDRs determine much of the antibody’s antigen-binding specificity. In view of Mariuzza, it is apparent that 
Furthermore while the prior art teaches some understanding of the structural basis of antigen-antibody recognition, it is noted that the art is characterized by a high level of unpredictability, since the skilled artisan still cannot accurately and reliably predict the consequences of amino acid substitutions, insertions, and deletions in the antigen-binding domains. For example in a series of experiments involving a monoclonal antibody to Legionella pneumophilia serotype 1, McCarthy et al. (J. Immunol. Methods, 251(1-2): 137-149, 2001) demonstrated that a single VH CDR3 substitution of tyrosine to serine at position 95 resulted in the total loss of antigen recognition in an ELISA. Lin et al. (African Journal of Biotechnology, 10(79):18294-18302, 2011) teach that a single amino acid substitution in the VL CDR3 of an anti-avian infectious bronchitis virus (IBV) single-chain antibody (ZL.80) may abrogate binding. For example at Figure 3, Lin et al. demonstrate that replacing either the Cys105 or Asp106 residue in the VL CDR3 of ZL.80 with an alanine residue reduces binding to near negative control levels. Lin et al. also teach that some single amino acid substitutions in the VL CDR3 of ZL.80 may significantly improve binding. For example replacing the Val108 residue in the VL 
Although screening techniques can be used to isolate heavy chain CDR variant antibodies that possess the ability to bind PD-1, Applicant is reminded that the written description requirement of 35 U.S.C. 112 is severable from the enablement provision. As stated in Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” 
Claims 20-22 recite an antibody capable of binding to PD-L1, wherein said antibody comprises a variable domain that binds to PD-L1, wherein said variable domain comprises a VH (or CDRs comprised within said VH) from one of various recited VHs (MF5359, MF5361,…). One skilled in the art would be unable to readily envision the amino acid sequences of VL regions that could be paired with the recited VHs such that the resultant VH/VL pair forms an antigen-binding site capable of binding PD-L1. Additionally claim 20 recites an antibody 
Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” 
Claim 29 recites an antibody capable of binding to a member of the CD28 family and the B7 family, wherein said antibody comprises a light chain variable region that comprises the CDRs comprised within the light chain variable region depicted in Figure 1B. One skilled in the art would be unable to readily envision the amino acid sequences of VH regions that could be paired with the recited VL such that the resultant VH/VL pair forms an antigen-binding site capable of binding antigen. Claims 29 and 30 also encompass an antibody capable of binding to a member of the CD28 family and the B7 family, wherein said antibody comprises VL CDR variants from the light chain variable region depicted in Figure 1B. It is noted that the specification does not disclose relevant, identifying characteristics of light chain CDR region amino acid sequences (or combinations thereof) that confer upon an antibody the ability to bind a member of the CD28 family and the B7 family, because the instant specification does not provide structural antibody features that correlate with a functional ability to bind a member of the CD28 family and the B7 family. Absent a description of the at least minimal structural features correlating with a functional ability to bind a member of the CD28 family and the B7 family which are shared by members of a genus commonly sharing this function, it is submitted 
Although screening techniques can be used to isolate light chain CDR variant antibodies that possess the ability to bind a member of the CD28 family and the B7 family, Applicant is reminded that the written description requirement of 35 U.S.C. 112 is severable from the enablement provision. As stated in Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” 
Applicant is informed that one potential means of overcoming the rejection of the claims under 35 U.S.C. 112(a) is by amending claim 1 to recite a) specific antigen-binding domains that 

35 U.S.C. 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 8, 13, 31, 32, 44, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman et al. (WO 2015/112900, international publication date: 07/30/2015, in IDS from 07/29/2020).
The instant claims encompass a bispecific antibody that comprises a variable domain that binds to a protein of the CD28 family, such as PD-1, and a variable domain that binds to a protein of the B7 family, such as PD-L1. Freeman et al. teach a bispecific antibody that has a first binding specificity for PD-1(a protein of the CD28 family) and a second binding specificity 
Therefore all of the limitations of claims 1-3, 5, 7, 8, 13, 31, 32, 44, and 45 are met by Freeman et al.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642